Case 18-30056-KLP          Doc 75     Filed 07/17/19 Entered 07/17/19 15:15:36            Desc Main
                                      Document     Page 1 of 6



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

In re:                                                )
                                                      )
DIGITAL INK, INC., AND                                )       Case No. 18-30056-KLP
CHRISTOPHER DAVID MCGINNIS,                           )       Chapter 7
                                                      )       (Jointly Administered)
                         Debtors.                     )
                                                      )
                                                      )
HARRY SHAIA, JR., Trustee,                            )
                                                      )
                         Plaintiff,                   )
v.                                                    )       Adv. Pro. No. 18-03098-KLP
                                                      )
BMST, INC.,                                           )
                                                      )
                         Defendant.                   )
                                                      )

  DEFENDANT’S MOTION TO DISQUALIFY HARRY SHAIA, JR. AS TRUSTEE OF
 THE BANKRUPTCY ESTATE OF DIGITAL INK, INC., HARRY SHAIA JR. AS THE
 TRUSTEE OF THE BANKRUPTCY ESTATE OF CHRISTOPHER DAVID McGINNIS,
        AND THE LAW FIRM OF KEPLEY BROSCIOUS & BIGGS, PLC

         Defendant, BMST, Inc., by counsel, pursuant to 11 U.S.C. § 324 moves to disqualify Harry

Shaia, Jr., as the Chapter 7 Trustee of the Bankruptcy Estate of Digital Ink., Inc., Harry Shaia, Jr.,

as the Chapter 7 Trustee of Christopher David McGinnis, and the law firm of Kepley Broscious &

Biggs, PLC. In support of this motion, BMST, Inc. submits its memorandum of law filed

simultaneously with this motion.

Robert S. Westermann (VSB No. 43294)
Franklin R. Cragle, III (VSB No. 78398)
HIRSCHLER FLEISCHER, P.C.
The Edgeworth Building
2100 East Cary Street
Post Office Box 500
Richmond, Virginia 23218-0500
Telephone:       804.771.9500
Facsimile:       804.644.0957
E-Mail: rwestermann@hirschlerlaw.com
                 fcragle@hirschlerlaw.com

Counsel for BMST, Inc.
Case 18-30056-KLP        Doc 75   Filed 07/17/19 Entered 07/17/19 15:15:36      Desc Main
                                  Document     Page 2 of 6




Dated: June 17, 2019                             Respectfully submitted,

                                                 BMST, INC.



                                                  /s/ Franklin R. Cragle, III
                                                                   Counsel
Robert S. Westermann (VSB No. 43294)
Franklin R. Cragle, III (VSB No. 78398)
HIRSCHLER FLEISCHER, P.C.
The Edgeworth Building
2100 East Cary Street
Post Office Box 500
Richmond, Virginia 23218-0500
Telephone:    804.771.9500
Facsimile:    804.644.0957
E-Mail:       rwestermann@hirschlerlaw.com
              fcragle@hirschlerlaw.com

Counsel for BMST, Inc.




                                             2
Case 18-30056-KLP        Doc 75    Filed 07/17/19 Entered 07/17/19 15:15:36               Desc Main
                                   Document     Page 3 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 17, 2019, a true and complete copy of the foregoing was filed

and served electronically using the Court’s ECF System and was also sent by e-mail as follows:

                      Kimberly A. Taylor, Esq.
                      William A. Broscious, Esq.
                      Kepley Broscious & Biggs, PLC
                      2211 Pump Road
                      Richmond, Virginia 23233
                      (ktaylor@kbbplc.com)
                        Counsel for Harry Shaia, Jr., Trustee

       In addition, I hereby certify that on June 17, 2019, a true and complete copy was sent via

first-class mail, postage pre-paid and addressed as follows:


 Digital Ink, Inc.                                   Kepley Broscious & Biggs, PLC
 P.O. Box 191                                        2211 Pump Road
 Petersburg, VA 23804-0191                           Richmond, VA 23233-3507
                                                     United States Bankruptcy Court
 US Trustee Richmond                                 701 East Broad Street
 Office of the U.S. Trustee                          Richmond, VA 23219-1888
 701 East Broad Street, Suite 4304
 Richmond, VA 23219-1849
 Attn.: Shannon F. Pecoraro
                                                     Adams, Jenkins & Cheatham
 ARC                                                 231 Wylderose Drive
 P.O. Box 5378                                       Midlothian, VA 23113-6845
 Philadelphia, PA 19142-0378
                                                     American Boiler Inspection Service
 Ally                                                12800 Saddlerseat Place
 P.O. Box 78369                                      Henrico, VA 23233-7687
 Phoenix, AZ 85062-8369
                                                     Bank of America
 American Express                                    7322 Southwest Freeway
 948 Clopper Road                                    Suite 1600
 2nd Floor                                           Houston, TX 77074-2134
 Gaithersburg, MD 20878-1366
                                                     Cirus
 Capital Solution BanCorp LLC                        P.O. Box 5344
 12761 World Plaza Ln.                               Richmond, VA 23220-0344
 Ft. Myers, FL 33907-4080
 City of Richmond                                    Virginia Department of Taxation

                                                 3
Case 18-30056-KLP       Doc 75      Filed 07/17/19 Entered 07/17/19 15:15:36           Desc Main
                                    Document     Page 4 of 6



 P.O. Box 26505                                    P.O. Box 2156
 Richmond, VA 23261-6505                           Richmond, VA 23218-2156
                                                   Department of the Treasury – IRS
 City of Richmond, City Hall                       Internal Revenue Service
 Room 109, Delinquent Taxes                        P.O. Box 7346
 900 East Broad Street                             Philadelphia, PA 19101-7346
 Richmond, VA 23219-1907
                                                   Internal Revenue Service
 Dankos, Gordon & Tucker                           Centralized Insolvency Operations
 1360 E. Parham Road                               P.O. Box 7346
 Suite 200                                         Philadelphia, PA 19101-7346
 Henrico, VA 23228-2366
                                                   FedEx Freight
 Everest Business Funding                          P.O. Box 223125
 8200 NW 52nd Ter., 2nd Floor                      Pittsburgh, PA 15251-2125
 Doral, FL 33166-7852
                                                   Fox Bindary
 Ford Motor Credit                                 14000 N. Enon Church Road
 401 Minnetonka Road                               Chester, VA 23836-3312
 HiNella, NJ 08083-2914
                                                   GE Capital
 Fox Bindery, Inc.                                 1010 Thomas Edison Blvd. SW
 d/b/a Fox Group, Inc.                             Cedar Rapids, IA 52404-8247
 The Eliades law Firm, PLLC
 14000 N. Enon Church Road
 Chester, VA 23836-3312
                                                   Heidelburg USA, Inc.
 Heidelberg USA Firm                               c/o Greenberg Law Firm
 P.O. Box 240                                      P.O. Box 240
 Roanoke, VA 24002-0240                            Roanoke, VA 24002-0240
 Hunter R. Wells, Esq.                             J. King DeShazo III
                                                   10009 Whitesel Road
 Canfield, Wells, Kruck, LLP                       Ashland, VA 23005-3406
 4124 E. Parham Road
 Henrico, VA 23228-3752
                                                   Keiter
 Jeremy S. Williams, Esq.                          P.O. Box 32066
 Kutak Rock LLP                                    Henrico, VA 23294-2066
 1111 E. Main Street, 8th Floor
 Richmond, VA 23219-3521
                                                   Legum Law PLC
 Kutak Rock LLP                                    4004 Williamsburg Ct.
 c/o Loc Pfeiffer, Esq.                            Fairfax, VA 22032-1139
 901 East Byrd Street, Suite 1000
 Richmond, VA 23219-4071
                                                   McCarthy, Burgess & Wolff

                                               4
Case 18-30056-KLP      Doc 75     Filed 07/17/19 Entered 07/17/19 15:15:36          Desc Main
                                  Document     Page 5 of 6



                                                 26000 Cannon Road
 Mailing Services of Virginia                    Cleveland, OH 44146-1807
 P.O. Box 7664
 Charlottesville, VA 22906-7664
                                                 Peoples Bank
 Michael E. Derdeyn, Esq.                        850 Min Street
 P.O. Box 2057                                   Bridgeport, CT 06604-4904
 Charlottesville, VA 22902-2057
                                                 Progressive Northern Insurance
 Pitney Bowes                                    P.O. Box 55156
 P.O. Box 371887                                 Boston, MA 02205-5156
 Pittsburgh, VA 15250-7887
                                                 Robert Sydnor
 Richmond False Alarm                            1094 Boaters Way
 P.O. Box 759289                                 Dunnsville, VA 22454-2138
 Baltimore, MD 21275-9289
                                                 St. Financial Services
 Safety Keen                                     50 Washington Street
 P.O. Box 37428                                  Norwalk, CT 06854-2710
 Houston, TX 77237-7428
                                                 SunTruste
 Stones Office Equipment                         P.O. Box 15618
 5604 West Broad St.                             Wilmington, DE 19850-5618
 Richmond, VA 23230-2615
                                                 Update Limited
 Treasurer Commonwealth of VA                    134 Peavey Circle
 P.O. Box 562                                    Chaska, MN 55318-2347
 Richmond, VA 23218-0562
                                                 Wells Fargo Vendor Financial Services, LLC
 Verizon                                         Jason Harkness
 P.O. Box 4003                                   1010Thomas Edison Blvd., SW
 Acworth, GA 30101-9004                          Cedar Rapids, IA 52404-8247
                                                 Wells Fargo Business Direct
 Wells Fargo                                     P.O. Box 29482
 P.O. Box 55126                                  Phoenix, AZ 85038-9482
 Boston, MA 02205-5126
                                                 Wilson Paper Company, Inc.
 Wilson Paper Co.                                Law Office of R. Bruce Fickley PC
 P.O. Box 4005                                   P.O. Box 4005
 Roanoke, VA 24015-0005                          Roanoke, VA 24015-0005
                                                 John P. Fitzgerald, III
 Harry Shaia, Jr.                                Office of the U.S. Trustee – Region 4-R
 Spinella, Owings & Shaia, P.C.                  701 E. Broad Street, Suite 4304
 8550 Mayland Drive                              Richmond, VA 23219-1849
 Suite 208
 Richmond, VA 23294-4704

                                             5
Case 18-30056-KLP         Doc 75   Filed 07/17/19 Entered 07/17/19 15:15:36      Desc Main
                                   Document     Page 6 of 6




 W. Scott Dillard II
 Spinella, Owings & Shaia P.C.
 8550 Mayland Drive
 Richmond, VA 23294-4704
                                                   /s/ Franklin R. Cragle, III
                                                                    Counsel


11288773.1 043348.00001




                                              6
